             Case 7:21-mj-00005-RSB Document 1 Filed 01/13/21 Page 1 of 1 Pageid#: 14
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                       District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                7+20$6 52%(57621 DQG
                                                                            &DVH1R
                   -$&2% )5$&.(5



                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    -DQXDU\                LQWKHFRXQW\RI                                             LQWKH
                        'LVWULFWRI            &ROXPELD         WKHGHIHQGDQW V YLRODWHG

             Code Section                                                     Offense Description
      86& D                          .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV
                                                 :LWKRXW /DZIXO $XWKRULW\

86& H                                9LROHQW (QWU\ DQG 'LVRUGHUO\ &RQGXFW RQ &DSLWRO *URXQGV




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG VWDWHPHQW RI IDFWV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                               Complainant’s signature

                                                                                       6SHFLDO$JHQW9LQFHQW9HOR]86&3
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                            Robin M.                         Digitally signed by Robin M.
                                                                                                          Meriweather
                                                                                                          Date: 2021.01.12 12:36:01
'DWH                                                                    Meriweather            -05'00'
                                                                                                 Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                  5RELQ00HULZHDWKHU8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                                                                                Printed name and title
